Title: George Washington to Lieutenant Colonel Robert Hanson Harrison, [4 March 1777]
From: Washington, George
To: Harrison, Robert Hanson


By His Excellency George Washington Esqr., General and Commander in chief of all the Forces of the Thirteen united States of America
[Morristown, New Jersey, March 4, 1777]
To Lieutenant Colonel Robert H Harrison.
Differences in opinion having arisen, between General Howe and myself, respecting the construction of a proposition, made the 30th. of July and acceded to the 1st. of August last, for the exchange of prisoners, whereby it was stipulated, that officers should be given for officers of equal rank, soldier for soldier, and citizen for citizen; for the accommodation of these differences, and to remove every just cause of complaint on the part of the enemy, if such there be; You are to meet any officer, not of inferior rank to yourself, who shall come properly authorized to treat upon the subject; and to adopt such measures as you shall deem adequate to that end.
Experience having also shewn, that the agreement above recited is not sufficiently definite to answer all the salutary purposes intended by it, nor sufficiently comprehensive to include the various cases incident to the state of prisoners, You are hereby vested with full power and authority to devise and conclude upon such improvements, in aid of the same, as shall appear necessary, for establishing a more regular and explicit mode of Exchange, as well with respect to the Prisoners who have been as those who shall be hereafter taken; making mutual provision for such an allowance of pay and necessaries as their comfort and welfare, during their captivity, may require; And finally to treat, determine and agree upon all matters whatsoever relative to Prisoners of War, on the principles of justice and humanity, and conformable to the most civilized customs and usages, for the greater ease, convenience, and security of all captives belonging to the armies under our respective command: For all which, This shall be your sufficient warrant; and your engagements, being mutually interchanged, shall be ratified and confirmed by me.


By His Excellency’scommand.Alexander HamiltonAid De Camp
Given under my Hand and Sealat Head Quarters in Morris Townthis 4th. day of March 1777,Go: Washington


